DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claims 33-47 cannot be defined since they depended on canceled claims 1-14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al [US 2019/0198590].
Kim et al (fig. 7) disclose electroluminescent display device comprising a plurality of pixels (SP1-SP3) (pp [0071]) deposited on a substrate (110a) (pp [0071]), each pixel being formed by one or more basic emitting zones (SP1, SP2, SP3) (pp [0071]), each basic emitting zone including a base electrode (121) (pp [0076]) deposited on said substrate (110a), and an OLED stack comprising an electroluminescent layer (122) (pp [0076]) deposited on said base electrode (121), and said device comprising a common electrode (123) (pp [0076]) deposited on top of said OLED stack by a conformal deposition technique such as ALD (atomic layer deposition) or CVD (chemical vapor deposition), said device being characterized in that: 
two adjacent base electrodes (121) belonging to two adjacent basic emitting zones (SP1, SP2) are separated by a filler element (120) (pp [0077]) with insulating surface (120) (pp [0077]) which fills the zone between said adjacent base electrodes (121) and which insulates them electrically from each other;  
at least the surface of said filler element with insulating surface (120) that is in contact with said base electrodes (121) is produced from an insulating material (118) (pp [0074]); 
a separator (LBM, 127, 128) ( pp [0071]; [0083]) is situated on top of said filler element (120) and separates the electroluminescent layers (122) of the OLED stack (of two adjacent basic emitting zones (SP1, SP2); 
said separator (LBM, 127, 128) fills a top part of the zone between said adjacent base electrodes (121); 
the layers of the OLED stack are interrupted by the separator;  
said separator comprises said common electrode (123).
Note that process limitation “a common electrode (123) (pp [0076]) deposited on top of said OLED stack by a conformal deposition technique such as ALD (atomic layer deposition) or CVD (chemical vapor deposition)” do not carry weight in a claim drawn to structure.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289;  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892